DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.

Response to Amendment
Applicant's arguments with respect to claims 1 – 4 and 6 - 12 have been considered, but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 – 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (U.S. Patent Publication No. 2018/0090698).
Regarding claim 1, in Figure 16, Jeong discloses a driving circuit board for a display device (DA), the driving circuit board being foldable in a folding direction (folds in the Z direction, Figure 15), wherein the driving circuit board is provided with a plurality of through holes (TH) which penetrate through the driving circuit board and which are located at a foldable portion (BA1) of the driving circuit board (Figures 15 and 16), the driving circuit board electrically connects with the display device by conductive lines (810) provided in the foldable portion (lines 810 are in the BA1 portion), an arrangement direction of the through holes (the through holes are arranged in the X direction, Figures 15 – 16) is perpendicular to a folding direction of the driving circuit board, and at least a part of the conductive lines are located between adjacent through holes (Figure 16).
Regarding claim 2, Jeong discloses wherein the display device comprises a display substrate having a display area and a lead area around the display area, the lead area being provided with a lead extending from the display area; and one end of the driving circuit board is configured to couple to the lead area to electrically connect to the lead in the lead area, and the other end of the driving circuit board is configured to couple to a side of the display substrate facing away from a light emitting direction (Figure 16).
Regarding claim 3, Jeong discloses wherein the driving circuit board comprises a substrate, and a signal line and a driving chip disposed on the substrate, the signal line is configured to connect the driving chip and the lead in the lead portion, and the signal line is located in a region on the driving circuit board where the through holes are not provided (Figure 16).
Regarding claim 4, Jeong discloses wherein the driving circuit board further comprises a first protective layer disposed on the substrate, and the first protective layer covers at least a portion of the signal line at the foldable portion (Figure 16).
Regarding claim 6, Jeong discloses wherein a plurality of driving chips are provided; and along the arrangement direction of the through holes, the plurality of through holes and the plurality of driving chips are alternately arranged (Figure 16).
Regarding claim 7, Jeong discloses wherein a thickness of the substrate ranges from 20µm to 50µm (Figure 16).
Regarding claim 8, Jeong discloses a display device, comprising a display substrate and the driving circuit board according to claim 1 (Figure 16).                
Regarding claim 9, Jeong discloses wherein the display substrate comprises a display area and a lead area around the display area, the lead area being provided with a lead extending from the display area; and one end of the driving circuit board is configured to couple to the lead area to electrically connect to the lead in the lead area, and the other end of the driving circuit board is configured to couple to a side of the display substrate facing away from a light emitting direction (Figure 16).
Regarding claim 10, Jeong discloses wherein the driving circuit board comprises a substrate, and a signal line and a driving chip disposed on the substrate, the display substrate includes a base and a second protective layer disposed on a side of the base, the lead in the lead area is disposed on a side of the base facing away from the second protective layer, and the base and the substrate are formed as an integral structure (Figure 16).
Regarding claim 11, Jeong discloses wherein the display substrate further comprises a buffer layer, and the buffer layer is located on a side of the second protective layer facing away from the base (Figure 16). 
Regarding claim 12, Jeong discloses wherein a plurality of the driving circuit boards are provided, and the plurality of driving circuit boards are located at different edges of the display substrate (Figure 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847